We consider this case as entirely within the decision of the Court in Bank v. Edwards, 27 N.C. 516. It was there decided that under the charter granted to the plaintiffs they were not bound to pay the tax imposed for county uses; that they were public dues. It is thought by the defendant, and so argued before us, that taxes imposed for the use of the town of Fayetteville are not public dues. The reply is, they are as much public dues as county taxes are. The latter are imposed, not for the benefit of the State at large, but for that of a particular district called a county; and so of the former, they are imposed for the special benefit of a particular district called a town. In common parlance we call those taxes under which the revenues of the State is collected, the public taxes, and the rest take their particular designation from the uses to which they are devoted, as, the poor tax, taxes for county purposes, taxes for town purposes. They are, however, all taxes, imposed either by the Legislature immediately or under power granted by that body. When, therefore, the Legislature in granting the charter of incorporation to the plaintiffs say that in consideration of their paying into the public treasury annually 25 cents upon each share owned by private individuals "the said bank shall not be liable to any other tax," it is saying that they shall not pay any other tax but the one imposed by the charter. It may be the Legislature meant (59)  only that the bank should not be called on by them to pay any other sum in the way of taxes, into the Public Treasury. If so, they have not made themselves so intelligible as to show such was their meaning; nor is there anything in the act itself, or in the subject-matter, to point out to us that their meaning was different from what their words import on their face.
On behalf of the defendant it has been urged before us that the word "taxes" means parliamentary taxes, as it is termed, and does not embrace those imposed by the commissioners of a town for town purposes. To support this position our attention has been directed to several authorities. We have examined them with that attention which is due to every suggestion made at the bar. Our examination has led to a directly contrary opinion: that they not only do not sustain the defendant's position, but that, under them, it fails him entirely.
Lord Holt, in Brewster v. Kidgell, Carthew, 438, says: "The word `taxes' comprehends rates for the church, and poor, and those rates imposed by the commissioners of the sewers, as well as parliamentary taxes." Lord Coke, 2 Inst., 532, says that "Talliage (the ancient word used for taxes) is a general word and includes all subsidies, taxes, tenths, fifteenths, impositions, or other burdens or charges put or set upon any *Page 49 
man"; and so In the matter of the Mayor, etc., of New York, 11 John., 77. In the latter case the question arose under an act of the Legislature of that State, wherein it was provided "that no real estate belonging to any church or place of worship, etc., shall be taxed by any law of the State." The commissioners of the city, in widening and extending Nassau Street, made a report of the estimate and assessment of the damage and benefit to the parties interested, etc., among which or whom were certain churches. These churches objected to the report upon the ground, principally, that the word tax used in the act comprehended every species of contribution or burden imposed by the               (60) authority of the State. The Court decided "that the provisions of the act all refer to general and public taxes to be assessed and collected for the benefit of the town, county, or State at large," and further, "that the word `taxes' means burdens, charges, or impositions put, or set, upon persons or property, for public uses; and they refer to the authorities already cited. We think this is a case very strongly in point for the plaintiffs. It is true, the judgment was against the churches, not because the assessment was a tax, for they expressly say it was not, but because the Legislature intended to relieve the churches from these public burdens. "But to pay for the opening of a street, in a ratio to the benefit or advantage derived from it, is no burden," and is not a tax.
These authorities satisfy us that the assessment made by the commissioners of Fayetteville upon the real estate of the plaintiffs within the corporation was, in the legal acceptation of the word, a tax. The dues so to be collected are, in the acts incorporating the town of Fayetteville, called a tax, and are uniformly so designated in every act passed by the Legislature granting a municipal incorporation.
We have not been able to see the force of the argument drawn from the inequalities of the burden imposed upon the citizens of the town by withdrawing from taxation such a part of the taxable property; nor can we perceive the want of power in the Legislature to grant the exemption, when the public good requires it. By the revenue act, Rev. Stat., ch. 102, sec. 2, the real estate belonging to the University and such houses and lots and other real estate as are set apart and appropriated to divine worship, or for the education of youth, or the support of the poor, and also such real property as is or shall be exempted by any act creating a society or company with corporate powers or privileges, shall be exempt from paying public taxes. Acts of this kind are nearly coeval with our Government, and have been sustained in our courts;          (61) and yet they withdraw from taxation much valuable property, and thereby increase the burden of those whose property is not exempt.
We perceive no error in the opinion of the court below.
PER CURIAM.                                                Affirmed. *Page 50